Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of US 10,822,379 (hereinafter “Dimitrov”), and further in view of US 20130273524 (hereinafter “Ehrenkranz”), and US 20150298118 (hereinafter “Chard”) and US 20170113223 (hereinafter “Immink”). 
As to claim 1, Lee discloses the limitations as follows:
a cartridge [biochip, see para. 0011 or 0012 in Lee] configured to receive a test sample from the person, the cartridge comprising at least one chamber [storage chamber, or alternatively, first fluidic channel, para. 0011, 0012, 0040 or claim 14 of Lee, or alternatively, the purification chamber which receives the sample after attachment to the magnetic beads, para. 0040] configured to receive the test sample;
	a first reagent reactive to presence of a pathogen, [see capture antibody binding the target, para. 0011, 0012, 0040, or claim 14]; 

	
first apparatus [mixer, or alternatively the magnetic beads, see para. 0011, 0012, 0040, or claim 14 of Lee] configured to mix [i.e., capable of mixing] at least one first reagent reactive to the primary antibodies to the pathogen or the pathogen with the test sample so as to cause the first reagent to react to primary antibodies to the pathogen or the pathogen that are present in the test sample [para. 0040];
a second reagent including a fluorescent compound reactive to the presence of the pathogen [see antibody labeled with fluorescent molecule, paras. 0011, 0012, 0040, or claim 14] [see especially paragraph 0040 disclosing that if a fluorescent antibody binds to the target, a bound form of magnetic bead-capture antibody-target-fluorescent antibody complex will be formed];
second apparatus [i.e., fluidic channel control unit which moves fluid into mixing chamber, paras. 0011, 0012, 0040, or claim 14] configured to mix [i.e., capable of mixing] at least one second reagent with the test sample mixed with the first reagent [see paras. 0011, 0012, 0040, or claim 14]; 
and circuitry [fluorescence detection unit detecting fluorescence intensities, para. 0012 and 0061, which is understood by one skilled in the art to include circuitry] configured to determine [capable of determining; Examiner notes again that Applicant is not positively reciting the reagents as part of the claimed device] presence of primary antibodies to the pathogen or the pathogen by detecting reaction of the second reagent by determining fluorescence of the fluorescent compound [para. 0048; Examiner notes that the fluorescence detection unit is capable of determining fluorescence from a fluorescent compound that is bound to primary antibodies to a pathogen or the pathogen, where the proper reagents are provided including fluorescent compound that is bound to primary antibodies to a pathogen or pathogen ].
However Lee does not disclose that the first reagent is reactive to a pathogen that is SARS-CoV-2, and that the second reagent is reactive to the presence of the pathogen that is SARS-CoV-2.
Lee however does refer to the desirability of diagnosing diseases such as SARS (severe acute respiratory syndrome). Paragraph 0004.
However, Dimitrov discloses a binder such as an antibody that can be used to detect the presence or absence of SARS-CoV-2 which can allow clinicians, health professionals, and patients to make better decisions about possible quarantine and/or treatment options. Col. 2, lines 54-67.
The Dimitrov binder (antibody that binds SARS-CoV-2) is equivalent to Applicant’s first reagent. It would have been obvious to one skilled in the art to utilize the binder of Dimitrov to detect the presence or absence of SARS-CoV-2 for the benefit of allowing clinicians, health professionals, and patients to make better decisions about possible quarantine and/or treatment options, as taught by Dimitrov.  
Moreover, given that Lee teaches that the fluorescently labeled antibody also binds to the target [paras. 0011, 0012, 0040, or claim 14], it would have been obvious to one skilled in the art that the fluorescently labeled antibody to be used in the modification above would be a fluorescently labeled antibody that detects [reactive to the presence of] SARS-CoV-2. 
Applicant has amended claim 1 to recite that the second reagent is stored in a blister reservoir of the cartridge, and the second apparatus is configured to move the second reagent from the blister reservoir to a mixer chamber. Lee does not disclose these limitations.
 However, Ehrenkranz discloses these limitations as follows.
  Ehrenkranz discloses in paragraph 0090 a microfluidic device that may include a number of 
fluid reservoirs (e.g., blister packs) configured for diluting the sample, staining cells in the sample, and washing away excess stain, unadhered cells, etc. In one embodiment, the testing apparatus may include one or more pressure applying members (e.g., rollers) for successively introducing each of the dilution buffer, the stain, and the wash buffer from the blister packs into the at least one fluid channel.  In one embodiment, such pressure applying members may be positioned in or around the microfluidic device insertion port of the testing apparatus. Paragraph 0090.
Ehrenkranz further discloses in paragraph 0102 a microfluidic device 700 that includes a body 710, a blood port 720, a dilution chamber 740, a counting chamber 780, and a waste chamber 790.  Instead of ports, there is a series of reservoirs include a dilution buffer reservoir 730, a stain reservoir 750, a first wash reservoir 760, and an optional second wash reservoir 770.  These reservoirs, which may, for example, be provided as blister packs that can be punctured to deliver their fluid, can be used to introduce dilution buffer, stain, and wash buffer. As such, the device 700 illustrated in FIG. 7 is self-contained.  Thus, there is no reason for a user to carry separate containers of buffer and stain. Instead, the only thing that need be added to the microfluidic device 700 is blood or another fluid of interest (via the blood port).  The sample can be diluted, washed, and stained by successively introducing the buffers and stains from the reservoirs. Paragraph 0102.
It would have been obvious to one skilled in the art to modify the Lee device to provide blister packs in a reservoir and a pressure applying members, such as rollers, for successively introducing any reagent from the blister packs into a channel or chamber, because Ehrenkranz teaches that providing such blister reservoir allows for a self-contained device so that there is no reason to carry separate containers for the reagents. The rollers are equivalent to Applicant’s second apparatus configured to move the second reagent from the blister reservoir to a mixer chamber [chamber or channel of the Lee device containing the sample and first reagent].
Furthermore, Examiner notes that “first apparatus configured to mix” and “second apparatus configured to move…and to mix” are interpreted to invoke 35 USC 112(f) since they do not recite structure. Thus, the first apparatus and second apparatus are interpreted to compass what Applicant discloses and their equivalences. 
Also, Applicant has added to claim 1 the following limitations: “a movable permanent magnet configured to move the test sample mixed with the first reagent to a mixer chamber”.

Examiner acknowledges that Lee does not disclose a permanent magnet nor a magnet that moves a mixed sample to another chamber. Instead, Lee teaches an electromagnet to immobilize the magnetic beads during purification (para. 0012), and a pumping action to move the sample solution in between chambers (para. 0012 and 0029).
More specifically, Lee discloses the following in paragraph 0012:
“In an additional aspect, the present invention provides a method of using the immunoassay biochip of the present invention, including the steps of: (a) loading a sample and a solution containing a magnetic bead into the mixing chamber and then operating the mixer to mix the sample with the solution in the mixing chamber, wherein the magnetic bead is conjugated with a capture antibody for identifying and capturing a target; (b) operating the first bidirectional fluidic channel control unit so that the fluid mixed in step (a) flows into the purification chamber; (c) switching on the magnetic field generating unit so that the magnetic bead contained in the fluid in the purification chamber of step (b) is attracted onto the inner wall of the purification chamber; (d) operating the waste fluidic channel control unit so that the fluid in the purification chamber of step (c) flows off via the waste fluidic channel; (e) loading a resuspension solution into the purification chamber and switching off the magnetic field generating unit so that the magnetic bead is resuspended in the resuspension solution; (f) operating the first bidirectional fluidic channel control unit so that the resuspension solution flows into the mixing chamber via the first fluidic channel; (g) loading a solution containing a fluorescent antibody into the mixing chamber and operating the mixer to mix the solution with the resuspenstion solution in the mixing chamber, wherein the fluorescent antibody is labeled with a fluorescent molecule and can bind to the target; (h) operating the first bidirectional fluidic channel control unit so that the fluid mixed in step (g) flows from the mixing chamber into the purification chamber; (i) switching on the magnetic field generating unit so that the magnetic bead contained in the fluid in the purification chamber of step (h) is attracted onto the inner wall of the purification chamber; (j) operating the waste fluidic channel control unit so that the fluid in the purification chamber flows off via the waste fluidic channel; (k) loading a resuspension solution into the purification chamber and switching off the magnetic field generating unit so that the magnetic bead is resuspended in the resuspension solution; (l) operating the unidirectional fluidic channel control unit of the fluorescence detection unit so that the resuspension solution flows from the purification chamber into the fluorescence detection area via the fluorescence detection fluidic channel; and (m) conducting a fluorescence detection to determine whether the sample contains a target.” Paragraph 0012 (emphasis added).
Thus Lee teaches use of an electromagnet (not permanent magnet) for immobilizing magnetic beads during purification and a fluidic channel control unit (para. 0012), for example a pump (see para. 0029) to move the mixed solution of magnetic beads with bound target from once chamber to another, such as from the purification chamber to a mixing chamber.
However Chard teaches use of an electromagnet or permanent magnet to mix a solution (see para. 0216).
More specifically, Chard discloses in paragraph 0216 the following.
“If a magnetic/electromagnetic field has been used to aid mixing, the field is switched off, for example by moving the permanent magnet away for the detection chamber for a predetermined delay to allow complexes to form in the detection chamber.”
See similar disclosure regarding mixing in paragraph 0214.
Thus Chard shows that a permanent magnet is an alternative to an electromagnet for mixing.
Moreover Immink teaches the following.
“The aforementioned purification-particle storage chamber may preferably be coupled to the purification chamber via a (second) valve, particularly a (second) magneto-capillary valve. This allows for a controlled transfer of purification particles into the purification chamber when they are required there (typically after introduction of the sample). In case of magneto-capillary valves and magnetic purification particles, the same magnetic field generator (e.g. a movable permanent magnet) can optionally be used for moving purification particles from their storage chamber into the purification chamber and thereafter (with bound interfering components) from the purification chamber into the waste chamber.” Para. 0026 (emphasis added).
“The purification particles may particularly comprise magnetic particles such as magnetizable beads. Magnetic purification particles can controllably be moved by magnetic means, for example by a magnetic field generator such as a permanent magnet.” Para. 0034 (emphasis added).
Thus Immink teaches that a magnet, such as a permanent magnet, can be used to move magnetic particles from one chamber to another chamber.
It would have been obvious to one of ordinary skills in the art to provide a permanent magnet in the modified Lee invention in order to mix reagents, as taught by Chard, and to move the particles from chamber to chamber, as taught by Immink, as an alternative to pumping the fluid from chamber to chamber in the Lee invention. Thus these limitations are known for performing an assay as taught by Chard and Immink, and incorporating these limitations into the invention Lee involves only routine skills in the art since it involves providing known elements for a known use with a predictable outcome. 
Examiner notes that Applicant’s earliest effective filing date for claim 1 appears to be 3/19/20 from provisional application number 62991906.


Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of US 10,822,379 (hereinafter “Dimitrov”), and US 20130273524 (hereinafter “Ehrenkranz”), and US 20150298118 (hereinafter “Chard”) and US 20170113223 (hereinafter “Immink”) as applied to claim 1 above, and further in view of US 20080160277 (hereinafter “Tamoris”) and US 20150038347 (hereinafter “Johnson”).
As to claim 2, Lee, discussed above, teaches use of magnetic beads for immobilization of a binding reagent (see paragraphs 0011, 0012, 0040, or claim 14 of Lee.)
However, Lee, discussed further above, is silent as to the first apparatus comprising a plurality of magnetic particles upon which at least one antigen to primary antibodies to the pathogen has been immobilized, wherein the at least one first reagent comprises the at least one antigen to primary antibodies that has been immobilized on the plurality of magnetic particles.
Tamoris discloses in paragraph 0083 that magnetic particles can be carrier particles for diagnoses by bonding an antibody or an antigen to the magnetic particles. Paragraph 0082.
 Thus Tamori discloses that antibodies or antigen can be bound to magnetic particles for binding and diagnosis. It would have been obvious to one of ordinary skills in the art to modify the Lee invention such that the magnetic beads are provided with antigen (instead of antibodies) for binding and diagnosis.
Moreover, Johnson discloses magnetic particles specifically for detection of antibodies to viruses and virus antigens. Paragraph 0093.
Johnson teaches that assays for detection of antigens may provide detection of viremic infections in drawn blood. Paragraph 0119. 
While Johnson uses a different kinds of detection, nevertheless Johnson teaches that antibodies to viruses and virus antigens can be detected to provide detection of infections. Thus it would have been obvious to one skilled in the art that the modified Lee invention can be further modified to provide bound antigens, as taught by Tamoris, for detection of antibodies to viruses and virus antigens for detection of infection, as taught by Johnson. In this modification, given that Dimitrov teaches SARS-CoV-2 [antigen] detection for detecting the virus that causes covid-19 (see abstract in Dimitrov), the bound antigen would be SARS-CoV-2. In view of Johnson, the modification would result in detection of the antibodies to SARS-CoV-2 and thus detecting the infection with the virus.  
As to claim 3, see mixer in paragraphs para. 0011, 0012, 0040, or claim 14 of Lee.
As to claim 4, see mixing chamber and/or fluidic channel control unit which moves fluid into mixing chamber, para. 0011, 0012, 0040, or claim 14. Examiner notes that Applicant does not disclose particular features of the first or second apparatus, here, other than that it is configured to mix the recited elements. The mixing chamber and/or fluidic channel control unit are part of what allows the two reagents to be introduced and/or contact and therefore mix.
As to claim 5, see fluorescent antibody labeled with fluorescent molecule, para. 0011, 0012, 0040, or claim 14.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of US 10,822,379 (hereinafter “Dimitrov”), and US 20130273524 (hereinafter “Ehrenkranz”), and US 20150298118 (hereinafter “Chard”) and US 20170113223 (hereinafter “Immink”), and US 20080160277 (hereinafter “Tamoris”) and US 20150038347 (hereinafter “Johnson”), as applied to claim 5 above, and further in view of US 20130157892 (hereinafter “Grunert”).
Lee, Dimitrov, Tamori, and Johnson, discussed above, do not disclose that the secondary antibodies comprise IgA, IgM, and IgG. 
However, Grunert teaches in paragraph 0028 the following:
“For the differential diagnostics of many diseases, it is important to detect the antibodies of one or more particular class of immunoglobulin.  A satisfactory diagnosis in the case of viral, bacterial and parasitic infection can only be ensured by means of a class-specific antibody detection and/or by excluding the interfering measurement of certain other immunoglobulin classes (e.g., detection of IgG and IgA antibodies but no detection of IgM antibodies).  This is particularly important for differentiating between fresh or acute infections and older infections as well as to clinically monitor the course of an infection.  The class-specific detection of antibodies is especially important for HIV, hepatitis A, hepatitis B, toxoplasmosis, rubella and chlamydia infections.  The class-specific detection of antibodies that are specific for a certain antigen is also necessary when determining the titer of protecting antibodies, for example in determining if an immunization has been successful.” Para. 0028.
Thus, it would have been obvious to one skilled in the art to utilize labeled secondary antibodies that comprise IgG, IgA, and IgM, as taught by Grunert, in the modified Lee sandwich assay as modified by Johnson in detecting infection by detecting the antigen/virus in the sample, since Grunert teaches that it is known that for viral infections, a satisfactory diagnosis involves detection of IgG, IgA, and IgM antibodies, which also allows for differentiating between fresh or acute infections and older infections as well as clinically monitoring the course of an infection.

 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of US 20080160277 (hereinafter “Tamoris”) and US 20130273524 (hereinafter “Ehrenkranz”) and US 20150298118 (hereinafter “Chard”) and US 20170113223 (hereinafter “Immink”), as applied to claim 1 above, and further in view of US 20090042237 (hereinafter “Smith”).
 Lee, Tamoris, and Johnson, discussed above is silent as to a fluorometer for determining fluorescence. While Lee teaches use of a fluorescence detection unit (para. 0012 and 0061), Lee does not specifically mention a fluorometer. 
However use of a fluorometer for fluorescence detection is known in the art, as shown by Smith (para. 0035), and its use as the fluorescence detection unit in the Lee invention would have required ordinary skills in the art since Smith discloses that it is a device for detecting fluorescence in an assay.
AS to claim 7, see Smith in paragraph 0041 disclosing a fluorescence detector [optical sensor] and a light emitter [light source]. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of US 20080160277 (hereinafter “Tamoris”) and US 20130273524 (hereinafter “Ehrenkranz”) and US 20150298118 (hereinafter “Chard”) and US 20170113223 (hereinafter “Immink”), as applied to claim 1 above, and further in view of US 20150293093 (hereinafter “Charles”).
As to claim 8, Lee, discussed above, is silent as to a display circuitry configured to display an indication of presence or absence of primary antibodies to the pathogen.
However, providing such a display for indicating the results of an assay, or the detection of the analyte, is known in the art, as shown by Charles (para. 0131). It would have been obvious to one skilled in the art to provide such a display in the modified Lee invention in order to indicate the results of an assay or detection of the analyte, as shown by Charles.

Response to Arguments
Applicant’s arguments with respect to newly amended claim(s) have been considered but are moot because the new cited art in ground of rejection teaches or suggests the newly added limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1678